Exhibit 10.1

 

FOURTH AMENDMENT

 

TO

 

NOTE PURCHASE AGREEMENT

 

Dated as of April 12, 2005

 

AMONG

 

QUICKSILVER RESOURCES, INC.,

 

AS ISSUER,

 

THE GUARANTORS,

 

BNP PARIBAS,

 

AS COLLATERAL AGENT,

 

AND

 

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Fourth Amendment”) dated
as of April 12, 2005, is among QUICKSILVER RESOURCES, INC., a Delaware
corporation (the “Company”); each of the undersigned Guarantors (collectively,
the “Guarantors”); BNP PARIBAS, as collateral agent (in such capacity, together
with its successors in such capacity, the “Collateral Agent”) for the purchasers
party to the Note Purchase Agreement referred to below (collectively, the
“Purchasers”); and each of the undersigned Purchasers.

 

RECITALS

 

A. The Company, the Collateral Agent and the Purchasers are parties to that
certain Note Purchase Agreement dated as of June 27, 2003, as amended by the
First Amendment to Note Purchase Agreement dated as of January 30, 2004, the
Second Amendment to Note Purchase Agreement dated as of July 28, 2004 and the
Third Amendment to Note Purchase Agreement dated as of September 14, 2004 (as
amended, the “Note Purchase Agreement”), pursuant to which the Purchasers have
purchased $70 million of the Company’s Floating and Fixed Rate Senior
Subordinated Second Lien Mortgage Notes due December 31, 2006 (the “Notes”).

 

B. The Company has requested and the Purchasers have agreed to amend certain
provisions of the Note Purchase Agreement.

 

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Note Purchase Agreement,
as amended by this Fourth Amendment. Unless otherwise indicated, all references
to sections or schedules in this Fourth Amendment refer to sections of, or
schedules to, the Note Purchase Agreement.

 

Section 2. Amendments to Note Purchase Agreement.

 

2.1 Amendment to Section 9.1(a)(iii)(A). Section 9.1(a)(iii)(A) is hereby
amended by deleting the reference to “$300,000,000” in the third line thereof
and replacing it with “$450,000,000”.

 

2.2 Amendments to Schedule B. The definitions in Schedule B are hereby amended
as follows:

 

(a) The definition of “Permitted Investments” is hereby amended by deleting each
reference to “$10,000,000” in clauses (iii) and (iv) of subsection (g) of such
definition and replacing it with “$20,000,000”.

 



--------------------------------------------------------------------------------

(b) The definition of “Permitted Liens” is hereby amended by deleting the word
“and” after the semicolon in clause (g) thereof; deleting the period at the end
of clause (h) thereof and replacing it with “; and”; and adding the following
clause (i) after clause (h) thereof:

 

(i) Liens not otherwise permitted by clauses (a) through (h) of this definition;
provided that neither (A) the aggregate outstanding principal amount of the
obligations of the Company and any Subsidiary secured thereby nor (B) the fair
market value of the assets subject thereto, exceeds $10,000,000 in the aggregate
at any time.

 

(c) The definition of “Senior Indebtedness” is hereby amended by deleting each
reference to “$300,000,000” wherever it appears in such definition and replacing
it with “$450,000,000”.

 

2.3 Amendment to Disclosure Schedule. Schedule C-1 (the Disclosure Schedule) is
hereby amended and restated to read as set forth on Schedule C-1 attached as
Exhibit A to this Fourth Amendment, which supersedes and replaces in its
entirety Schedule C and Schedule C-1 to the Note Purchase Agreement.

 

Section 3. Conditions Precedent. This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(the “Effective Date”):

 

3.1 On or prior to the Effective Date, (a) the Collateral Agent and each
Purchaser shall have received all fees and other amounts due and payable in
connection with this Fourth Amendment in accordance with Section 14.1 of the
Note Purchase Agreement and (b) each Purchaser shall have received, for its own
account, a working fee equal to $10,000.

 

3.2 The Collateral Agent shall have received from all of the Purchasers, the
Senior Indebtedness Representative, the Company and the Guarantors counterparts
(in such number as may be requested by the Collateral Agent) of this Fourth
Amendment signed on behalf of such Persons.

 

3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Fourth Amendment.

 

3.4 The Collateral Agent shall have received such other documents as the
Collateral Agent or special counsel to the Collateral Agent may reasonably
request.

 

The Collateral Agent shall notify the Company and the Purchasers in writing of
the Effective Date.

 

Section 4. Miscellaneous.

 

4.1 Confirmation. The provisions of the Note Purchase Agreement, as amended by
this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

 



--------------------------------------------------------------------------------

4.2 Ratification and Affirmation; Representations and Warranties. The Company
and each Guarantor hereby (i) acknowledges the terms of this Fourth Amendment;
(ii) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Transaction Document to which it is
a party and agrees that each Transaction Document to which it is a party remains
in full force and effect, except as expressly amended hereby; and (iii)
represents and warrants to the Purchasers that as of the date hereof, after
giving effect to the terms of this Fourth Amendment: (A) all of the
representations and warranties contained in each Transaction Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct, as of such specified earlier date, (B) no Default has occurred and is
continuing and (C) since December 31, 2002, there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

4.3 Transaction Document. This Fourth Amendment is a “Transaction Document” as
defined and described in the Note Purchase Agreement and all of the terms and
provisions of the Note Purchase Agreement relating to Transaction Documents
shall apply hereto.

 

4.4 Purchasers’ Satisfaction. For purposes of determining compliance with the
conditions specified in Section 3 hereof, each of the undersigned Purchasers
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Purchaser upon its execution and
delivery of a counterpart of this Fourth Amendment.

 

4.5 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

4.6 No Oral Agreement. THIS FOURTH AMENDMENT, THE NOTE PURCHASE AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

4.7 GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

COMPANY:

     

QUICKSILVER RESOURCES INC.

            By:  

/s/    MarLu Hiller        

               

Name:

 

MarLu Hiller

               

Title:

 

Treasurer

GUARANTORS:

     

BEAVER CREEK PIPELINE, L.L.C.

            By:  

/s/    MarLu Hiller        

               

Name:

 

MarLu Hiller

               

Title:

 

Treasurer

       

TERRA ENERGY LTD.

            By:  

/s/    MarLu Hiller        

               

Name:

 

MarLu Hiller

               

Title:

 

Treasurer

       

MERCURY MICHIGAN, INC.

            By:  

/s/    MarLu Hiller        

               

Name:

 

MarLu Hiller

               

Title:

 

Treasurer

       

GTG PIPELINE CORPORATION

            By:  

/s/    MarLu Hiller        

               

Name:

 

MarLu Hiller

               

Title:

 

Treasurer

 

[Signature Page to Fourth Amendment]

 

Page 1



--------------------------------------------------------------------------------

TERRA PIPELINE COMPANY By:  

/s/    MarLu Hiller        

   

Name:

 

MarLu Hiller

   

Title:

 

Treasurer

COWTOWN PIPELINE FUNDING, INC.

By:  

/s/    MarLu Hiller        

   

Name:

 

MarLu Hiller

   

Title:

 

Treasurer

COWTOWN PIPELINE MANAGEMENT, INC.

By:  

/s/    MarLu Hiller        

   

Name:

 

MarLu Hiller

   

Title:

 

Treasurer

COWTOWN PIPELINE L.P.

By:  

Cowtown Pipeline Management, Inc.,

as General Partner

   

By:

 

/s/    MarLu Hiller        

       

Name:

 

MarLu Hiller

       

Title:

 

Treasurer, Quicksilver Resources Inc.

 

[Signature Page to Fourth Amendment]

 

Page 2



--------------------------------------------------------------------------------

COLLATERAL AGENT:

     

BNP PARIBAS, as a Purchaser and as

Collateral Agent

           

By:

 

/s/    Gabe Ellisor        

               

Name:

 

Gabe Ellisor

               

Title:

 

Vice President

           

By:

 

/s/    Russell Otts        

               

Name:

 

Russell Otts

               

Title:

 

Vice President

PURCHASERS:

     

FORTIS CAPITAL CORP.

           

By:

 

/s/    Darrell Holley        

           

Name:

 

Darrell Holley

           

Title:

 

Managing Director

           

By:

 

/s/    Deirdre Sanborn        

           

Name:

 

Deirdre Sanborn

           

Title:

 

Vice President

       

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

           

By:

 

/s/    Kelly A. Brendel        

           

Name:

 

Kelly A. Brendel

           

Title:

 

Vice President

       

THE ROYAL BANK OF SCOTLAND plc

           

By:

 

/s/    Phil Ballard        

           

Name:

 

Phil Ballard

           

Title:

 

Senior Vice President

 

[Signature Page to Fourth Amendment]

 

Page 3



--------------------------------------------------------------------------------

 

CONSENT

 

The undersigned Senior Indebtedness Representative, on behalf of the Required
Banks, hereby consents to this Fourth Amendment as of the date first written
above.

 

SENIOR INDEBTEDNESS

REPRESENTATIVE:

     

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A.), as Global

Administrative Agent for the Banks, on behalf of

the Required Banks

           

By:

 

/s/    J. Scott Fowler        

           

Name:

 

J. Scott Fowler

           

Title:

 

Vice President

 

[Signature Page to Fourth Amendment]

 

Page 4